ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a lighted exterior mirror system suitable for use in a vehicle, said lighted exterior mirror system comprising: a lighted exterior rearview mirror assembly configured for mounting at a side of a vehicle equipped with said lighted exterior mirror system; wherein said lighted exterior rearview mirror assembly comprises a light module; wherein said light module comprises a planar circuit board and a light guiding element; wherein said planar circuit board has an upper planar side and a lower planar side separated by a thickness of said planar circuit board, and wherein, with said lighted exterior rearview mirror assembly mounted at the side of the equipped vehicle and with the equipped vehicle on a road surface, said upper and lower planar sides of said planar circuit board of said light module are oriented parallel to the road surface; wherein said light module comprises a plurality of illumination sources operable to emit light, and wherein said plurality of illumination sources comprises at least three linearly arranged illumination sources disposed at a mounting side of said planar circuit board, and wherein said mounting side comprises one selected from the group consisting of (i) said upper planar side of said planar circuit board and (li) said lower planar side of said planar circuit board; wherein said plurality of illumination sources comprises a plurality of light emitting diodes, and wherein 
The closest prior art, Foote [US 8764256] teaches the details of alighted exterior mirror assembly for use in a vehicle, which comprises light sources which are configured to illuminate towards the front and sides of the car when illuminated. Foote, however, provides for LEDs which shine directly into those directions, as opposed to the circuit board configurations as claimed. Hwang [US 2011/0157907] teaches the details wherein the circuit board is oriented parallel to a roadway, but fails to teach a light guide as claimed. No other cited art cures such deficiencies. 
Because the prior art of record fails to teach or disclose the details of a lighted exterior mirror system suitable for use in a vehicle, said lighted exterior mirror system comprising: a lighted exterior rearview mirror assembly configured for mounting at a side of a vehicle equipped with said lighted exterior mirror system; wherein said lighted exterior rearview mirror assembly comprises a light module; wherein said light module comprises a planar circuit board and a light guiding element; wherein said planar circuit board has an upper planar side and a lower planar side separated by a thickness of said planar circuit board, and wherein, with said lighted exterior rearview mirror assembly mounted at the side of the equipped vehicle and with the equipped vehicle on a road surface, said upper and lower planar sides of said planar circuit board of said light module are oriented parallel to the road surface; wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875